DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 32-48 and 51 are pending.  Claims 1-31 and 49-50 are canceled.  Claims 47 and 48 are withdrawn as being drawn to a non-elected invention, and claims 34, 36, 45, and 46 are withdrawn as being drawn to non-elected species.
Claims 32-33, 35 and 37-44 and 51 have been examined on the merits to the extent of the elected species.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn 

Claim Rejections - 35 USC § 103
In light of Applicants arguments the rejection of claims 49-50 under 35 U.S.C. 103 as being unpatentable over Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is withdrawn as moot.


Double Patenting
In light of the abandonment of the application the provisional rejection of claims 32-33, 35, and 37-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 18-20, 23, 25-31, and 42-44 of copending application No. 15/753,269 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is withdrawn.  


In light of the abandonment of the application the provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 18-20, 23, 25-31, and 42-44 of copending application No. 15/753,269 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is withdrawn.


Rejections Maintained/New Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 32-33, 35, and 37-42 and newly applied to claim 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, and 21-25 of U.S. Patent No. 10463768 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.
With regard to claims 32, 33, 35, and 51 US Patent 10463768 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1, 11, 13). The material contains thiolated PEG as a crosslinker (claim 17). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of US Patent 10463768 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
US Patent 10463768 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of US Patent 10463768 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by US Patent 10463768 and Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect a substantially different result when using 30 mg/ml compared to using 25 mg/ml. See MPEP 2144.05 I. Also, Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II.            Mao teaches that non-spherical particles are beneficial for drug delivery because of their due to the large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of US Patent 10463768, Gref, and Park as non-spherical to provide the benefits described by Mao.
US Patent 10463768 teaches that the polycaprolactine is in fiber form (claims 1 and 16), and has a diameter of about 100 nanometer to 8000 nanometers (see claim 1) which overlaps with the about 100 nanometers to about 5 micrometers in instant claim 32.  
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of US Patent 10463768, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of US Patent 10463768, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  Additionally, the composition of US Patent 10463768 the polycarpolactone fibers are covalently linked to the hydrogel before injection, so the hyaluronic acid, polycarbolactone fibers and crosslinking agent are reacted prior to administration or injection.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of US Patent 10463768, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claim 32, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claim 32.

The rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, and 21-25 of U.S. Patent No. 10463768 in view of Gref (US20040013626, 1/22/2004), Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.  
With regard to claims 43 and 44, as described above, U.S. Patent No. 10463768 in view of Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.


The provisional rejection of claims 32-33, 35, and 37-42 and newly applied to claim 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 17, 19, 25, 31, 36,  38, and 67-70 of copending application No. 15/753272 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained. 
With regard to claims 32, 33, 35, and 51, copending application No. 15/753272 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1 and 25). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 15/753272 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 15/753272 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of copending application No. 15/753272 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect a substantially different result when using 30 mg/ml compared to using 25 mg/ml. See MPEP 2144.05 I. Also, Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II.            Mao teaches that non-spherical particles are beneficial for drug delivery because of their due to the large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of copending application No. 15/753272, Gref, and Park as non-spherical to provide the benefits described by Mao.
Copending application No. 15/753272 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm. (claim 1). This overlaps with the diameter called for in instant claim 32.  
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application No. 15/753272, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by  Martin. 
As the structure of the composition of copending application No. 15/753272, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753272, Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 15/753272, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claims 32 and 51, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claims 32 and 51.


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 17, 19, 25, 31, 36,  38, and 67-70 of copending application No. 15/753272 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained. 
With regard to claims 43 and 44, as described above, U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as U.S. Patent No. 10463768, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




The provisional rejection of claims 32-33, 35, 37-42 and newly applied to claim 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10471181 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.  
With regard to claims 32, 33, 35, and 51, Patent No. 10471181 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 54 and 55). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of Patent No. 10471181 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Patent No. 10471181 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of Patent No. 10471181 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect a substantially different result when using 30 mg/ml compared to using 25 mg/ml. See MPEP 2144.05 I. Also, Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II.            Mao teaches that non-spherical particles are beneficial for drug delivery because of their due to the large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of Patent No. 10471181, Gref, and Park as non-spherical to provide the benefits described by Mao.
Patent No. 10471181 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm (claim 54). 100 nm to 8000 nm overlaps with the range of 100 nm to 5 micrometers recited in instant claim 32.
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3).  Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of Patent No. 10471181, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of Patent No. 10471181, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of Patent No. 10471181, Gref, Park, Mao, and  Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of Patent No. 10471181, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claims 32 and 51, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claims 32 and 51.



The rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of Patent No. 10471181 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.
With regard to claims 43 and 44, as described above, Patent No. 10471181, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as Patent No. 10471181, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.




The provisional rejection of claims 32-33, 35, 37-42 and newly applied to claim 51 on the ground of nonstatutory double patenting as being unpatentable over claims 39-57 of copending application No. 16/515946 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), and Martin (WO 2017/031167, 2/23/2017) is maintained. 
With regard to claims 32, 33, 35 and 51, copending application No. 16/515946 teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 54 and 55) and nonspherical microbeads with a size of 50-300 micrometers formed from this material (claims 39-57). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 15/753274 as described by Gref. As the particles are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 16/515946 and Gref do not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is acrylated.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of copending application No. 15/753274 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect a substantially different result when using 30 mg/ml compared to using 25 mg/ml. See MPEP 2144.05 I. Also, Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II.            Copending application No. 16/515946 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm.  (claim 39). This overlaps with the diameter called for in instant claim 32.  Copending application No. 16/515946 teaches that the composition is pre-reacted which reads on instant claim 32. (See claim 2).  
Martin teaches that hyaluronic acid and polycaprolactone are beneficial because they are biocompatible.  (See claims 34-41 and page 2-3). Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application No. 16/515946, Gref, Park to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of copending application No. 16/515946, Gref, Park, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 15/753274, Gref, Park, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 15/753274, Gref, Park, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claims 32 and 51, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claims 32 and 51.


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 39-57 of copending application No. 16/515946 in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.
With regard to claims 43 and 44, as described above, copending application No. 16/515946, Gref, Park, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as copending application No. 16/515946, Gref, Park, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



The provisional rejection of claims 32-33, 35, and 37-42 and newly applied to claim 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application No. 16/533375 in view of Gref (US20040013626, 1/22/2004) Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) is maintained.
With regard to claims 32, 33, 35, and 51, copending application No. 16/533375  teaches a hyaluronic acid network covalently linked to polycaprolactone (claims 1, 11, 12). Gref teaches that such a material, i.e., a hyaluronic acid network covalently linked to polycaprolactone (abstract, paragraph 61), is beneficial for drug delivery when used in particulate form. It would have therefore been obvious to form particles from the material of copending application No. 16/533375 as described by Gref. The particles have a size of 80-100 micrometers (paragraph 74), which renders obvious the claimed mean size along the longest direction. As the particles of Gref are particles within the claimed size range, they are considered to be “microbeads” and to be injectable through a 16- to 31-gauge needle. Alternatively, Gref, expressly teaches injection of the microbeads (paragraph 113). The particles are used for drug delivery (i.e., vector for delivery of active agent; abstract, Gref paragraphs 2-6)
Copending application No. 16/533375 does not teach that the microbeads are substantially non-spherical, or that the hyaluronic acid is functionalized.
Park teaches that for an injectable hyaluronic acid composition used for drug delivery (abstract, page 4) where the hyaluronic acid has a crosslinked skeleton (abstract), the crosslinking is achieved by functionalizing the hyaluronic acid by acrylating it (abstract) and then using thiolated PEG as a crosslinker (page 3), where the crosslinker is included in the composition for injection to enable crosslinking and hydrogel formation in situ (page 2). It would have therefore been obvious to one of ordinary skill to acrylate the hyaluronic acid of copending application No. 16/533375 and Gref and use thiolated PEG to crosslink the hyaluronic acid skeleton to provide the crosslinking described by Gref in a biocompatible manner (Park teaches high biocompatibility at page 2), with the crosslinker included in the particle composition to enable in situ crosslinking as described above. The crosslinking agent is included at 30 mg/ml (see “Laboratory 2” at page 5 of Park; a volume of 1 ml based on 10 mg of hyaluronic acid included at 1%, with 30 mg of thiolated PEG added). The concentration of 30 mg/ml is considered to be “about 25 mg/ml.” Alternatively, the concentration of 30 mg/ml is considered to be close enough to the claimed range to render it obvious, given that there is no reason to expect a substantially different result when using 30 mg/ml compared to using 25 mg/ml. See MPEP 2144.05 I. Also, Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II.            Mao teaches that non-spherical particles are beneficial for drug delivery because of their due to the large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of copending application No. 16/533375, Gref, and Park as non-spherical to provide the benefits described by Mao.
Copending application No. 15/753274 teaches that the polycaprolactone is in fiber form with a diameter of from 100 nm to 8000 nm (claim 54).  This overlaps with the range claimed in instant claim 32.  
Martin teaches that for an injectable composition formed from hyaluronic acid covalently attached polycaprolactone (page 4), to mimic the ECM and promote cell infiltration (which would facilitate tissue adhesion through the tissue growing into the composition) (pages 2, 4 and 62), the polycaprolactone is formed from fibers with a length of tens to hundreds of microns (pages 2, 19, and 51). It would have therefore been obvious to use such polycaprolactone fibers as the polycaprolactone in the particles of copending application No. 15/753274, Gref, Park, and Mao to better mimic the ECM and promote cell infiltration into the particles to facilitate tissue adhesion as taught to be beneficial by Martin. 
As the structure of the composition of copending application No. 16/533375, Gref, Park, Mao, and Martin is substantially identical in structure to that claimed, it would necessarily be substantially stable at room temperature for at least about 6 months.  
With regard to claims 37 and 42, Martin teaches that pores in a hyaluronic acid matrix facilitate cell migration into the matrix (pages 17 and 18). It would have therefore been obvious to one of ordinary skill in the art to use such pores disposed throughout the hyaluronic acid network to enhance tissue growth and cell infiltration into the microbeads and thus facilitate adhesion of the microbeads to the tissue as taught to be beneficial by Martin as described above. 
With regard to claims 38 and 39, Martin teaches that VEGF is beneficial to release from a hyaluronic acid matrix to provide an angiogenic effect (pages 17 and 18). As the microbeads of copending application No. 16/533375, Gref, Park, Mao, and Martin are for drug delivery, it would have been obvious to one of ordinary skill in the art to use them for local delivery of VEGF (a growth factor) to provide localized angiogenesis (i.e., a vascularization effect).
With regard to claim 40, Martin teaches that the injectable composition formed from hyaluronic acid covalently attached to polycaprolactone (page 4), which mimics the ECM, contains processed extracellular matrix (page 18). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include processed extracellular matrix in the microbeads of copending application No. 16/533375, Gref, Park, Mao, and Martin to allow them to further mimic the extracellular matrix.
With regard to claim 41, “formulated for dermal or subdermal administration into a target tissue of a subject” is considered to be an intended use of the composition that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With regard to claims 32 and 51, Martin teaches an embodiment with a surgical mesh and that the surgical mesh can be configured in a geometry suitable for implantation in an organ or tissue, so it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to react the polycaprolactone fibers, hyaluronic acid network and crosslinking agent prior to storage so that could be used as a surgical mesh as called for in instant claims 32 and 51.


The provisional rejection of claims 43 and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application No. 16/533375  in view of Gref (US20040013626, 1/22/2004) in view of Park (KR 2007-0073008, 7/10/2007; see attached machine translation for citations), Mao (US20120267810, 10/25/2012), and Martin (WO 2017/031167, 2/23/2017) as applied to claims 32-33, 35, and 37-42 above, and further in view of Namdeo (US20080262078, 10/23/2008) is maintained.  
With regard to claims 43 and 44, as described above, copending application No. 16/533375, Gref, Park, Mao, and Martin teach the limitations of claim 32. They do not teach a pharmaceutical formulation where the microbeads are lyophilized to form a population of dehydrated microbeads, or a kit comprising a vial containing the microbeads where the microbeads have been lyophilized and formed in powder cakes. However, Namdeo teaches that when freeze-drying, i.e., lyophilizing, a drug to provide a unit dosage form, it is beneficial to fill unit dose containers with the liquid containing the drug and then freeze-dry the liquid to produce a cake of the drug in the unit dose container (paragraphs 57 and 58). The unit dose container is a vial (paragraphs 70 and 21). 
It would have therefore been obvious to one of ordinary skill to prepare a kit comprising a vial comprising a lyophilized population of dehydrated microbeads by freeze-drying the API/excipient solution in the vial to directly produce the solid dispersion in the vial, as copending application No. 16/533375, Gref, Park, Mao, and Martin teach formation of the solid dispersion by freeze-drying as described above. By being lyophilized, the microbeads would be suitable for reconstitution under the conditions described in claims 43 and 44.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments 
Applicants’ comments of September 7, 2022 and the attached report detailing the clinical trials of the Lumina composition have been carefully considered and are found to be persuasive.   
Applicants note new claim 51 and but do not point out where support can be found for new claim 51 other than in the original claims of the application. 
Applicants assert that extensive additional in vivo results have demonstrated the effectiveness of Applicant's claimed materials. 
Additionally, in Example 5 of the instant application Applicants note that Applicant's population of substantially non-spherical microbeads were tested against the commercial product Juvederm Voluma in a rat subcutaneous injection model.  Applicants' formulation results in lower overall effects on inflammation, edema and fibrosis compared to Juvederm Voluma.  
Applicants argue that Laeschke teaches that microparticles with smooth surfaces and regular shape create the best tissue augmentation in the form of fibroblast and collagen fibers surrounding the microspheres.  Laeschke teaches against the outstanding obviousness rejections as further discussed below.  
The particles of Gref are reported to have particle diameters of less than 2-3 micrometers which is different from the from 50 to 300 micrometers claimed.  While Mao is the only citation of a non-spherical material, Mao provides no indication that the reported particles might be used in compositions of the other cited documents such as Gref.  Even though Mao states that functional polymer particles with uniform sizes and shapes have proven useful in a variety of applications, nowhere does Mao disclose a specific composition that contains the reported polymer particles.  Mao provides no indication that the reported particles might be use in compositions of the other cited documents such as Gref.  Instead, Mao is directed to certain particles that are different from Gref.  Mao is directed to a polymer material that is different from Gref.  Mao’s isolated statement of being beneficial for drug delivery does not render obvious incorporation of the Mao material into any possible composition that may contain a therapeutic agent.
Applicants take issue with the assertion that the structure of the composition of Gref, Park, Mao, Tezel and Martin is substantially identical to the claimed structure.  
Applicants also asserts that their claimed invention demonstrates superior and unexpected results.  Specifically, Applicant has demonstrated superior in vivo use of populations of substantially non-spherical microbeads.  Applicants’ beaded formulation resulted in lower overall effects on inflammation, edema and fibrosis compared to the commercial product Juvederm Voluma.  
With respect to the obviousness type double patenting rejections, Applicants argue with respect to all of the rejections that no patent or patent applications expressly describes non-spherical microbeads as recited in Applicants’ present claims.  


Applicants’ arguments regarding obviousness have been considered and are found to be persuasive.  Gref teaches that its nanoparticles are biodegradeable and injectable lattices and are prepared according to methods already described in the literature. (See [0077]),  Since Gref expressly contemplates an injectable and biodegradeable lattice and expressly directs the person of ordinary skill in the art to the literature, a teaching away such as Laeschke (that microparticles with smooth surfaces and regular shape create the best tissue augmentation in the form of fibroblast and collagen fibers surrounding the microspheres) would have been taken into consideration.  The obviousness rejections are withdrawn above.
The obviousness-type double patenting rejections are maintained.  With respect to Applicants’ argument with respect to all of the rejections that no patent or patent applications expressly describe non-spherical microbeads as recited in Applicants’ present claims, this argument is not found to be persuasive.  The double patenting rejections are made in view of Mao. As described in the double patenting rejections above, Mao teaches non-spherical particles and also teaches that non-spherical particles are beneficial for drug delivery because of their the large surface area and anisotropic responses to external hydrodynamic, electrical, and magnetic stimulations (paragraph 2). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the microbeads of the US patents and US patent applications in the double patenting rejections as non-spherical in order to provide the benefits described by Mao.


 
Conclusion
            No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-5972.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616